Mcott, J.,

delivered the opinion of the Court.

This was an indictment against Dorman for maliciously tearing down *636an advertisement. On a motion for that purpose, the indictment was quashed, and the State appealed.
The presumption of law is, that the judgment of the court below is correct. The error of the Circuit Court, if any has been committed, has not been pointed outr The most diligent examination may not enable us to detect the error for which the indictment was quashed. In such cases it is but reasonable that the State should point out the objections to the action of the court, in order that this Court may review them. As the matter now stands, we know not on what grounds the court below acted, as the reasons for the motion to quash are so general that they fail to give any light on the matter.
Let the judgment be affirmed,
the other Judges concurring.